DETAILED ACTION
The following is a first action on the merits of application serial no. 17/130061 filed 12/22/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/22/20 has been considered.
Specification
The abstract of the disclosure is objected to because the word “have” on line 1 should be changed to “having” to correct grammar.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5, 9, 10, 12-14 and 17 are objected to because of the following informalities:  
-In claim 5, the word “on” should be inserted between “based” and “an” on line 4 to correct grammar.
-In claim 9, the word “on” should be inserted between “based” and “an” on line 2 to correct grammar.
-In claim 10, the word “on” should be inserted between “based” and “an” on line 2 to correct grammar.
-Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
-In claim 13, the word “on” should be inserted between “based” and “a” on lines 1-2 to correct grammar.
-In claim 14, the word “on” should be inserted between “based” and “a” on line 2 to correct grammar.
-In claim 17, the word “on” should be inserted between “based” and “a” on line 2 to correct grammar.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 3 recites the limitation "the first speed control component" in line 1.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 2 and not claim 1 from which claim 3 depends from.
-Claim 4 recites the limitation "the second speed control component" in line 1.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 2 and not claims 1 and 3 from which claim 4 depends from.
-Claim 5 recites the limitation "the first speed control component", "the second speed control component" and "the second torque control component" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 2 and not claim 1 from which claim 3 depends from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato 20210376627 in view of Tang 7742852.  As to claim 1, Sato discloses a system for operating a four wheel drive vehicle having a controller (26) programmed to control a first electric machine (25A) associated with a first axle (12) and a second electric machine (25B) associated with a second axle (12) in a user selected four wheel drive mode ([0028], lines 2-6). However, Sato doesn’t disclose programming the controller to command a first torque to a first electric machine associated with a first axle based on a driver-demanded torque and a speed of a second axle, and command a second torque to a second electric machine associated with a second axle based on (i) a comparison of the driver-demanded torque and the first torque and (ii) further based on a speed of the first axle.
Tang discloses a system for operating a vehicle comprising: a controller (407) programmed to, in a user-selected drive mode (via 439): command a first torque (T1) to a first electric machine (103) associated with a first axle (101) based on a driver-demanded torque (T) and a speed of a second axle (Figure 6 via 411, 412 to 609 to 607, 611), and command a second torque (T2) to a second electric machine (109) associated with a second axle (107) based on (i) a comparison of the driver-demanded torque and the first torque (Figure 8 at step 811 based on demanded torque T being subtracted from first torque T1) and (ii) further based on a speed of the first axle (Figure 6 via 409, 410 to 609 to 607, 611).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Sato with torque based four wheel drive mode control in view of Tang to optimize the torque applied to the electric machines to control wheel slip of each axle for operating efficiency increase during the four wheel drive mode.

As to claim 2, Sato in view of Tang discloses wherein the first torque includes a first speed-control component (Vspeed and wheel speeds via 409, 410 in Tang) and a first torque-control component (via 601 in Tang), and the second torque includes a second speed- control component (Vspeed and wheel speeds via 411, 412 in Tang) and a second torque-control component (via 601 in Tang).

As to claim 3, Sato in view of Tang discloses wherein the first speed-control component is based on the speed of the second axle (Figure 6 via 411, 412 to 609 in Tang).

As to claim 4, Sato in view of Tang discloses wherein the second speed-control component is based on the speed of the first axle (Figure 6 via 409, 410 to 609 in Tang).

As to claim 6, Sato discloses a vehicle comprising: a first axle (12) including a first electric machine (25A) configured to power first wheels (11A); a second axle (12) including a second electric machine (25B) configured to power second wheels (11B); and a controller (26) programmed to, control operation of first and second machines in response to a user-selected four-wheel drive mode ([0028], lines 2-6). However, Sato doesn’t disclose programming the controller command a first torque to the first electric machine having a torque-control component based on a driver-demanded torque and a speed-control component based on an average speed of the second wheels, and command a second torque to the second electric machine having a torque- control component based on a difference between the driver-demanded torque and the torque- control component of the first electric machine and a speed-control component based on an average speed of the first wheels.
Tang discloses a vehicle comprising: a first axle (101) including a first electric machine (103) configured to power first wheels (on opposite sides of 101); a second axle (107) including a second electric machine (109) configured to power second wheels (on opposite sides of 107); and a controller (407) programmed to, control operation of first and second machines in response to a user-selected drive mode (via 439) command a first torque (T1) to the first electric machine having a torque-control component (via 601) based on a driver-demanded torque (T) and a speed-control component (via 609) based on an average speed (via 411, 412) of the second wheels, and command a second torque (T2) to the second electric machine having a torque- control component based on a difference (Figure 8 at step 811 based on demanded torque T being subtracted from first torque T1) between the driver-demanded torque and the torque-control component of the first electric machine and a speed-control component based on an average speed (via 409, 410) of the first wheels.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Sato with torque based four wheel drive mode control in view of Tang to optimize the torque applied to the electric machines to control wheel slip of each axle for operating efficiency increase during the four wheel drive mode.

As to claim 13, Sato in view of Tang discloses wherein the speed-control components are further based a steering angle (via 435 to 609 in Tang) of the vehicle.

As to claim 14, Sato in view of Tang discloses wherein the speed-control components of the first and second torques are further based a speed of the vehicle (vspeed from 609).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 15) a method of operating of an electric vehicle in a user-selected four-wheel drive mode by commanding a first torque to a first axle equal to a summation of (i) a first torque-control component based on an accelerator pedal position and (ii) a first speed-control component based on an error between a target speed for first axle, derived from a speed of a second axle, and a measured speed of first axle; and commanding a second torque to second axle equal to a summation of (i) a second torque-control component based on the accelerator pedal position and first torque component and (ii) a second speed-control component based on an error between a target speed for second axle, which is derived from speed of first axle, and a measured speed of second axle and in combination with the limitations exactly as written in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 5 in combination with claim 1)……. wherein the controller is further programmed to increase the second speed-control component and decrease the second torque-control component in response to an increasing differential between the speeds of the first and second axles, and wherein the first speed-control component is further based an error between a target speed for the first electric machine, which is derived from the speed of the second axle, and a measured speed of the first electric machine.
-(as to claim 7 in combination with claim 6)……. wherein the controller is further programmed to increase the speed-control component and decrease the torque-control component of the first torque in response to an increasing differential between the average speeds of the first and second wheels.
-(as to claim 9 in combination with claim 6)……..wherein the speed-control component of the first electric machine is further based an error between a target speed for the first electric machine, which is derived from the average speed of the second wheels, and a measured speed of the first electric machine.
-(as to claim 11 in combination with claim 6)…… wherein the controller is further programmed to increase the speed-control component and decrease the torque-control component of the first torque in response to a reduction in traction of the first axle.
-(as to claim 12 in combination with claim 6)…… wherein the controller is further programmed to increase the speed-control component and decrease the torque-control component of the first torque in response to a reduction in traction of the first axle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Alcantar et al 20210078581 ([0106]-[0107]) and Alcantar et al 20210155219 ([0019], [0025]-[0026]) both disclose determining an error based on a target and measured speed of a motor, however the error for the particular motor doesn’t use the average speed (or speed) of the other axle (or wheels) of the other motor.
-KR 101146943 (abstract) and Hock et al 20180339698 (Figures 1 and 4) both show that it is well known in the art to command torque control of electric machines associated with first and second axles based on selected drive modes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        November 4, 2022